 

Exhibit 10.16

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT, dated as of _________________, 2017 (this
“Agreement”), by and between Full Spectrum Inc., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

 

RECITALS

 

A. Purchasers desire to purchase from the Company and the Company desires to
sell to Purchasers certain of the Company’s Senior Convertible Promissory Notes,
in the aggregate face amount of $3,000,000, in the form of Exhibit A attached
hereto (individually, a “Note” and collectively, the “Notes”). The principal
amount of the Notes each Purchaser has committed to purchase, and the amount of
the purchase price thereof to be paid to the Company by the Purchaser (a
“Commitment”) is listed on the signature page such Purchaser executes and
delivers to the Company.

 

B.           The Company’s sale of the Notes to the Purchaser will be made in
reliance upon the provisions of Section 4(a)(2) under the Securities Act of
1933, as amended (the “Securities Act”), Rule 506 of Regulation D promulgated by
the Securities and Exchange Commission (the “SEC”) thereunder, and other
applicable rules and regulations of the SEC and/or upon such other exemption
from the registration requirements of the Securities Act as may be available
with respect to the transactions contemplated hereby.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the covenants and agreements set
forth hereafter, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Purchasers and the Company
hereby agree as follows:

 

1.          Purchase of the Notes. On the terms and subject to the conditions
set forth in this Agreement and in the Notes, the Purchasers shall purchase from
the Company and the Company shall sell to the Purchasers the Notes.

 

2.          Purchaser’s Representations, Warranties and Covenants. In order to
induce the Company to sell and issue the Notes to the Purchaser under one or
more exemptions from registration under the Securities Act, each Purchaser,
severally and not jointly, represents and warrants to the Company, and covenants
with the Company, that, as of the date hereof and as of each Closing Date
(except as otherwise set forth herein):

 

(a)        (i) Such Purchaser has the requisite power and authority to enter
into and perform this Agreement, and each of the other agreements entered into
by the parties hereto in connection with the transactions contemplated by this
Agreement (collectively, the “Transaction Documents”), and to purchase the
Securities in accordance with the terms hereof and thereof.

 

 1 

 

 

(ii) The execution and delivery of the Transaction Documents by the Purchaser
and the consummation by it of the transactions contemplated thereby have been
duly and validly authorized by the Purchaser's organizational documents (if any)
and no further consent or authorization is required by the Purchaser.

 

(iii) The Transaction Documents have been duly and validly executed and
delivered by the Purchaser.

 

(iv) The Transaction Documents, and each of them, constitutes the valid and
binding obligation of the Purchaser enforceable against the Purchaser in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors' rights and remedies.

 

(b) The execution, delivery and performance of the Transaction Documents by the
Purchaser and the consummation by the Purchaser of the transactions contemplated
thereby will not conflict with or constitute a default under any agreement or
instrument to which the Purchaser is a party or by which the Purchaser is bound.

 

(c) The Purchaser understands that the Notes and any shares of the Company’s
common stock par value $0.00001 per share (the “Common Stock”) issuable upon
conversion thereof (the “Conversion Shares”), any warrants issuable pursuant to
and upon conversion of the Notes (“Warrants”) and any shares of Common Stock
issuable upon exercise of the Warrants (the “Warrant Shares”; together with
Notes, the Conversion Shares, the Warrants and the Warrant Shares herein
collectively referred to as the “Securities”) are “restricted securities” and
have not been registered under the Securities Act or any applicable state
securities law and is acquiring the Securities as principal for its own account
and not with a view to or for distributing or reselling such Securities or any
part thereof in violation of the Securities Act or any applicable state
securities law, has no present intention of distributing any of such Securities
in violation of the Securities Act or any applicable state securities law and
has no direct or indirect arrangement or understandings with any other persons
to distribute or regarding the distribution of such Securities in violation of
the Securities Act or any applicable state securities law (this representation
and warranty not limiting the Purchaser’s right to sell the Securities in
compliance with applicable federal and state securities laws).

 

(e) The Purchaser acknowledges that the Securities have been offered to it in
direct communication between itself and the Company and not through any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over the
television or radio or presented in any seminar or any other general
solicitation or general advertisement.

 

(f) The Purchaser acknowledges that the Company has given it access to all
information relating to the Company’s business that it has requested. The
Purchaser has reviewed all materials relating to the Company’s business, finance
and operations which it has requested and the Purchaser has reviewed all of such
materials as the Purchaser, in the Purchaser’s sole and absolute discretion
shall have deemed necessary or desirable. The Purchaser has had an opportunity
to discuss the business, management and financial affairs of the Company with
the Company’s management.

 

 2 

 

 

 

(g) The Purchaser acknowledges that it has, by reason of its business and
financial experience, such knowledge, sophistication and experience in financial
and business matters and in making investment decisions of this type that it is
capable of (i) evaluating the merits and risks of an investment in the
Securities and making an informed investment decision in connection therewith;
(ii) protecting its own interest; and (iii) bearing the economic risk of such
investment for an indefinite period of time. The undersigned hereby agrees to
indemnify the Company thereof and to hold the Company and the officers,
directors and employees thereof harmless against all liability, costs or
expenses (including reasonable attorneys’ fees) arising by reason of or in
connection with any misrepresentation or any breach of warranties of the
undersigned contained in this Agreement, or arising as a result of the sale or
distribution of the Securities , by the undersigned in violation of the
Securities Act, the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or any other applicable law, either federal or state. This subscription
and the representations and warranties contained herein shall be binding upon
the heirs, legal representatives, successors and assigns of the Purchaser.

 

(h) The Purchaser is an “accredited investor” as that term is defined in
Regulation D promulgated under the Securities Act and as set forth in Exhibit B
attached hereto and made a part hereof, and will be an accredited investor on
each date which it exercises any of the Warrants.

 

(i) The Purchaser acknowledges that the Shares and Warrant Shares will be
subject to lock-up provisions (the “Lock-up”) contained herein. Upon and subject
to the Company’s underwritten initial public offering the Purchaser agrees not
to sell, transfer, pledge, hypothecate or otherwise dispose of all or any part
of the Shares or Warrant Shares without the approval of the Company until six
months thereafter. Purchaser agrees to provide to the Company underwriters of
any public offering such further agreements as such underwriter may reasonably
request in connection with this Lock-up agreement, provided that the terms of
such agreements are generally consistent with the provisions of this Section
2(i).

 

(j) The Purchaser is aware that the Securities may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of the Securities, the Company may require the transferor thereof to
provide to the Company an opinion of counsel, the form and substance of which
opinion shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred securities under the
Securities Act. Further, the Purchaser understands and acknowledges that any
certificates evidencing the Securities will bear a legend in substantially the
following form:

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED FOR SALE UNDER ANY STATE
SECURITIES LAWS (COLLECTIVELY, “SECURITIES LAWS”) AND MAY NOT BE OFFERED, SOLD
OR OTHERWISE TRANSFERRED UNLESS REGISTERED OR QUALIFIED FOR SALE UNDER ALL
APPLICABLE SECURITIES LAWS OR UNLESS, IN THE OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY, IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY, ANY SUCH OFFER,
SALE OR OTHER TRANSFER IS EXEMPT FROM THE REGISTRATION OR QUALIFICATION
REQUIREMENTS OF SUCH SECURITIES LAWS.

 

 3 

 

 

(k) The Purchaser understands and acknowledges that the Company has neither
filed a registration statement with the SEC or any state authorities for the
transactions contemplated by this Agreement or the other Transaction Documents,
and in the absence of such a registration statement or exemption, the Purchaser
may have to hold the Securities indefinitely and may be unable to liquidate any
of them in case of an emergency.

 

(l) The Purchaser understands that it is liable for its own tax liabilities and
has obtained no tax advice from the Company in connection with the purchase of
the Securities.

 

(m) Purchaser hereby agrees and acknowledges that it has been informed of the
following: (i) there are factors relating to the subsequent transfer of any of
the Securities that could make the resale of such Securities difficult; and (ii)
there is no guarantee that the Purchaser will realize any gain from the purchase
of the Securities; and (iii) the purchase of the Securities involves a high
degree of risk and is subject to many uncertainties. The Purchaser acknowledges
that it understands that these risks and uncertainties may adversely affect the
Company’s business, operating results and financial condition, and the trading
price for the Common Stock if it is later quoted or traded on any securities
trading market or exchange and Purchaser could lose all or part of its
investment.

 

3. Company’s Representations, Warranties and Covenants. The Company represents
and warrants to the Purchasers that:

 

(a) The Company is a corporation duly organized and validly existing in good
standing under the laws of the State of Delaware, and has the requisite
corporate power and authorization to own its properties and to carry on its
business as now being conducted.

 

(b)         (i) The Company has the requisite corporate power and authority to
enter into and perform this Agreement, and each of the other agreements entered
into by the parties hereto in connection with the transactions contemplated by
the Transaction Documents, and to issue the Notes and Warrants in accordance
with the terms hereof and thereof.

 

(ii) The execution and delivery of the Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby,
including without limitation the reservation for issuance and the issuance of
the Notes and Warrants pursuant to this Agreement, have been duly and validly
authorized by the Company's Board of Directors and no further consent or
authorization is required by the Company, its Board of Directors, or its
shareholders.

 

(iii) The Transaction Documents have been duly and validly executed and
delivered by the Company.

 

 4 

 

 

(iv) The Transaction Documents, and each of them, constitutes the valid and
binding obligation of the Company enforceable against the Company in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors' rights and remedies.

 

(c) The execution, delivery and performance of the Transaction Documents by the
Company and the consummation by the Company of the transactions contemplated
thereby will not conflict with or constitute a default under any agreement or
instrument to which the Company is a party or under any organizational documents
of the Company.

 

4.           Closing and Deliverables.

 

(a) The closing of the transactions contemplated by this Agreement (the
“Closing”) shall occur on a date mutually agreeable to the parties (“Closing
Date”) at such location as may be agreed to by the parties provided that the
Company shall have received copies of this Agreement and the Note executed by
each respective Purchaser. At the Closing:

 

(i) each Purchaser shall deliver to the Company immediately available funds, by
check or by wire transfer (bank wiring instructions as set forth in Exhibit C)
in an amount equal to the amount of such Purchaser’s Commitment as set forth
beside the name of such Purchaser on such Purchaser’s signature page hereto.

 

(b) The Company shall deliver to the Purchaser a co-signed Note, in the
Principal Amount equal to the Purchaser’s Commitment forthwith after receipt of
Purchaser’s Commitment. The Note will be dated as of the receipt of the date of
funds.

 

5.           Miscellaneous.

 

(a) Each party shall pay the fees and expenses of its own advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of the Transactions Documents.

 

(b) This Agreement may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party; provided that a facsimile signature or signature transmitted by e-mail
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original
signature.

 

(c) The headings of this Agreement are for convenience of reference and shall
not form part of, or affect the interpretation of, this Agreement. Whenever
required by the context of this Agreement, the singular shall include the plural
and neutral shall include the masculine and feminine.

 

 5 

 

 

(d) If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction.

 

(e) This Agreement and the Notes and Warrants represent the final agreement
between the Purchasers and the Company with respect to the terms and conditions
set forth herein, and, the terms of this Agreement and the Notes and Warrants
may not be contradicted by evidence of prior, contemporaneous, or subsequent
oral agreements of the parties. No provision of this Agreement and the Notes and
Warrants may be amended other than by an instrument in writing signed by the
Purchaser and the Company, and no provision hereof or thereof may be waived
other than by an instrument in writing signed by the party against whom
enforcement is sought.

 

(f) Any notices or other communications required or permitted to be given under
the terms of this Agreement must be in writing and will be deemed to have been
delivered (i) upon receipt, when delivered personally; (ii) upon receipt, when
sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
(1) day after deposit with a nationally recognized overnight delivery service,
in each case properly addressed to the party to receive the same. The addresses
and facsimile numbers for such communications shall be:

 

If to the Company:   Full Spectrum Inc. 687 N. Pastoria Ave Sunnyvale, CA 94085
Attention: Stewart Kantor, Chief Executive Officer Email:
skantor@fullspectrumnet.com

 

If to a Purchaser:

 

to the address set forth on the Purchaser’s signature page hereto.

 

Each party shall provide five (5) days prior written notice to the other party
of any change in address or facsimile number.

 

(g) This Agreement may not be assigned by any Purchaser.

 

(h) This Agreement is intended for the benefit of the parties hereto and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

(i) The representations and warranties of the Purchasers and the Company
contained herein shall survive the Closing and the termination of this Agreement
and the other Transaction Documents.

 

 6 

 

 

(j) The Purchasers and the Company shall consult with each other in issuing any
press releases or otherwise making public statements with respect to the
transactions contemplated hereby and no party shall issue any such press release
or otherwise make any such public statement without the prior consent of the
other party, which consent shall not be unreasonably withheld or delayed, except
that no prior consent shall be required if such disclosure is required by law or
the rules and regulations of the SEC.

 

(k) Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the other Transaction Documents and the consummation of
the transactions contemplated hereby and thereby.

 

(l) The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party, as the parties mutually agree
that each has had a full and fair opportunity to review this Agreement and the
other Transaction Documents and seek the advice of counsel on it and them.

 

(m) The Purchaser and the Company each shall have all rights and remedies set
forth in this Agreement and all rights and remedies which such holders have been
granted at any time under any other agreement or contract and all of the rights
which the Purchaser has by law. Any person having any rights under any provision
of this Agreement shall be entitled to enforce such rights specifically (without
posting a bond or other security), to recover damages by reason of any default
or breach of any provision of this Agreement, including the recovery of
reasonable attorney’s fees and costs, and to exercise all other rights granted
by law.

 

(n) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York applicable to contracts made and to be performed
wholly within such state. THE COMPANY AND PURCHASERS WAIVE ANY RIGHT TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREIN, INCLUDING CLAIMS BASED ON
CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER COMMON LAW OR STATUTORY BASES. Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the County of New York, State of New York for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents).

 

[remainder of page intentionally left blank]

 

 7 

 

 

IN WITNESS WHEREOF the Purchaser and the Company have executed this Agreement as
of the date first above written.

 

THE COMPANY

 

FULL SPECTRUM INC.

 

By            Name: Stewart Kantor   Title:  Chief Executive Officer  

 

THE PURCHASER

 

      $__________       Amount of Commitment       (minimum $50,000)        
Signature:     __________ Print Name:     Date           Email          Address:
                    Tax ID / Social Security Number    

 

 8 

 

 

EXHIBIT A

 

Form of Note

 



[Included as Exhibit 10.17 to this Form 8-K.] 

 

 9 

 

 

EXHIBIT B

ACCREDITED INVESTOR PAGE

 

The undersigned Purchaser is an “accredited investor” as that term is defined in
Regulation D promulgated under the Securities Act and amended by the Dodd-Frank
Wall Street Reform and Consumer Protection Act by virtue of being (initial all
applicable responses):

 

¨ A small business investment company licensed by the U.S. Small Business
Administration under the Small Business Investment Company Act of 1958, ¨ A
business development company as defined in the Investment Company Act of 1940, ¨
A national or state-chartered commercial bank, whether acting in an  individual
or fiduciary capacity, ¨ An insurance company as defined in Section 2(13) of the
Securities Act, ¨ An investment company registered under the Investment Company
Act of 1940, ¨ An employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974, where the investment decision
is made by a plan fiduciary, as defined in Section 3(21) of such Act, which is
either a bank, insurance company, or registered investment advisor, or an
employee benefit plan which has total assets in excess of $5,000,000, ¨ A
private business development company as defined in Section 202(a)(22) of the
Investment Advisors Act of 1940, ¨ An organization described in Section
501(c)(3) of the Internal Revenue Code, a corporation or a partnership with
total assets in excess of $5,000,000, ¨ A natural person whose individual net
worth, or joint net worth with that person's spouse, at the time of purchase
exceeds $1,000,000.  For purposes of this Exhibit A-1, “net worth” means the
excess of total assets at fair market value over total liabilities. For purposes
of calculating net worth under this section, (i) the primary residence shall not
be included as an asset, (ii) to the extent that the indebtedness that is
secured by the primary residence is in excess of the fair market value of the
primary residence, the excess amount shall be included as a liability, and (iii)
if the amount of outstanding indebtedness that is secured by the primary
residence exceeds the amount outstanding 60 days prior to the execution of this
questionnaire, other than as a result of the acquisition of the primary
residence, the amount of such excess shall be included as a liability. ¨ Any
trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares offered, whose purchase is directed by a
sophisticated person as described in Section 506(b)(2)(ii) of Regulation D, ¨ A
natural person who had an individual income in excess of $200,000 in each of the
two most recent calendar years, and has a reasonable expectation of reaching the
same income level in the current calendar year.  For purposes of this Exhibit
A-1, “income” means annual adjusted gross income, as reported for federal income
tax purposes, plus (i) the amount of any tax-exempt interest income received;
(ii) the amount of losses claimed as a limited partner in a limited partnership;
(iii) any deduction claimed for depletion; (iv) amounts contributed to an IRA or
Keogh retirement plan; (v) alimony paid; and (vi) any amount by which income
from long-term capital gains has been reduced in arriving at adjusted gross
income pursuant to the provisions of Section 1202 of the Internal Revenue Code
of 1986, as amended. ¨ A corporation, partnership, trust or other legal entity
(as opposed to a natural person) and all of such entity's equity owners fall
into one or more of the categories enumerated above. (Note: additional
documentation may be requested).

 

          Signature of Purchaser                     Title:           Date   ,
2017

 

 10 

 